UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1457


RYAN ANDERSON,

                    Plaintiff - Appellant,

             v.

JASON W. POLLARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00489-DJN)


Submitted: September 9, 2021                                Decided: November 10, 2021


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Anderson seeks to appeal the district court’s order dismissing his civil action

under 28 U.S.C. § 1915(e)(2)(B) as frivolous and for failure to state a claim upon which

relief may be granted. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on August 24, 2020. Anderson filed the notice

of appeal on April 19, 2021. Because Anderson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny the pending motion and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2